Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment No. 2 to Credit Agreement dated as of July 5, 2007 (this
“Amendment”) is entered into with reference to the Credit Agreement, dated as of
September 19, 2006, as so amended by Amendment No. 1 thereto, dated as of
March 29, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Guess?,
Inc. (the “Domestic Borrower”) and Guess? Canada Corporation (the “Canadian
Borrower”, and together with Domestic Borrower, collectively, the “Borrowers”),
the Lenders from time to time party thereto, Bank of America, N.A., as Domestic
Administrative Agent and Domestic L/C Issuer, and Bank of America, N.A., acting
through its Canadian branch, as Canadian Administrative Agent and Canadian L/C
Issuer (collectively, the “Administrative Agents”).  Capitalized terms used in
this Amendment and not otherwise defined herein are used with the meanings set
forth for those terms in the Credit Agreement.

1.                                       Amendments.  The Borrowers and the
Lenders hereby agree to amend the Credit Agreement as follows:

(a)                                  Section 6.12(a) is hereby amended by
inserting the words “wholly-owned” between the words “indirect” and “Subsidiary”
in the second line thereof, by replacing the period at the end thereof with “;
and” and by adding the following immediately thereafter:

“upon the formation or acquisition of any new direct or indirect non
wholly-owned Subsidiary (other than any Foreign Subsidiary or a Subsidiary that
is held directly or indirectly by a Foreign Subsidiary) by any Loan Party, then
the Domestic Borrower shall, at the Domestic Borrower’s expense:

(vi)                              within 45 days after such formation or
acquisition, cause each direct and indirect parent of such Subsidiary (if it has
not already done so) to duly execute and deliver amendments to the Pledge
Agreement to the Domestic Administrative Agent (including delivery of all
pledged Equity Interests in and of such Subsidiary owned directly and indirectly
by the Domestic Borrower, and other instruments of the type specified in Section
4.01(a)(iv)), securing payment of all the Obligations of such parent under the
Loan Documents, and

(vii)                           within 45 days after such formation or
acquisition, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action reasonably
requested by Domestic Administrative Agent (including the preparation of Uniform
Commercial Code financing statements) that may be necessary or advisable in the
reasonable opinion of the Domestic Administrative Agent to assist the Domestic
Administrative Agent (or in any representative of the Domestic Administrative
Agent designated by it) in obtaining valid and subsisting Liens on the
properties purported to be subject to the pledge agreements delivered pursuant
to this Section 6.12.

(b)                                 Section 7.03(c) is hereby amended and
restated in its entirety to read as follows:


--------------------------------------------------------------------------------


“(c)                            (i) Investments by the Domestic Borrower and its
wholly-owned Subsidiaries in each other or any of their respective wholly-owned
Subsidiaries, (ii) Investments by the Domestic Borrower and its Subsidiaries in
any of their non wholly-owned Foreign Subsidiaries, (iii) Investments by any of
the Domestic Borrower’s non wholly-owned Subsidiaries in the Domestic Borrower
or any of its Subsidiaries, (iv) Investments by the Domestic Borrower and its
Subsidiaries in any of their non wholly-owned Domestic Subsidiaries that have
complied or will comply, within 45 days of acquisition or formation, voluntarily
with Section 6.12(a)(i-v), and (v) in an aggregate amount not to exceed
$50,000,000 (A) Investments by the Domestic Borrower and its Subsidiaries in any
of their non wholly-owned Domestic Subsidiaries that have complied or will
comply, within 45 days of acquisition or formation, with Section 6.12(vi-vii)
and not Section 6.12(a)(i-v) and (B) Investments in minority Equity Interests
held by the Domestic Borrower and its Subsidiaries in Persons organized under
the laws of any jurisdiction other than a political subdivision of the United
States.”

2.                                       Conditions Precedent.  The
effectiveness of this Amendment shall be conditioned upon the receipt by the
Domestic Administrative Agent of (a) counterparts of this Amendment executed by
the Borrowers and (b) written consents hereto executed by the Guarantors in
substantially the form of Exhibit A attached hereto.

3.                                       Representations and Warranties.  The
Borrowers represent and warrant to the Administrative Agents and the Lenders
that, as of the date of this Amendment, the representations and warranties of
the Domestic Borrower and each other Loan Party contained in Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection therewith, shall be true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively, and no Default now
exists.

4.                                       Confirmation. In all other respects,
the terms of the Credit Agreement and the other Loan Documents are hereby
confirmed.

5.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

6.                                       Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the California.

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrowers and the Lenders have executed this Amendment
as of the date first written above by their duly authorized representatives.

GUESS?, INC.

 

 

 

 

 

By:

  /s/ Carlos Alberini

 

 

Name:

Carlos Alberini

 

Title:

President and Chief Operating Officer

 

 

 

 

 

GUESS? CANADA CORPORATION

 

 

 

 

 

By:

  /s/ Carlos Alberini

 

 

Name:

Carlos Alberini

 

Title:

Chief Operating Officer

 

3


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Domestic
Administrative Agent and Domestic Lender

 

 

 

 

 

By:

  /s/ Matthew Koenig

 

 

Name:

Matthew Koenig

 

Title:

Sr. Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., acting through its
Canadian Branch, as Canadian Administrative
Agent and Canadian Lender

 

 

 

 

 

By:

  /s/ Medina Sales De Andrade

 

 

Name:

Medina Sales De Andrade

 

Title:

Vice President

 

4


--------------------------------------------------------------------------------


Exhibit A to Amendment No. 2

CONSENT

Dated as of July 5, 2007

Each of the undersigned, as Guarantors under a Guaranty (as such terms are
defined in and under the Credit Agreement referred to in the foregoing Amendment
No. 2) delivered pursuant to the Credit Agreement, hereby consent and agree to
the said Amendment No. 2 and hereby confirm and agree that its Guaranty is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

GUESS ?, Inc.

 

GUESS.com, Inc.

 

GUESS? Retail, Inc.

 

GUESS? Value, LLC

 

GUESS? Bermuda Holdings, LLC

 

 

 

 

 

By:

  /s/ Carlos Alberini

 

 

Name:

Carlos Alberini

 

Title:

President and Chief Operating Officer

 

A-1


--------------------------------------------------------------------------------